Name: Commission Regulation (EEC) No 1113/92 of 30 April 1992 concerning applications for STM licences for submitted on 24 April 1992 for imports into Portugal
 Type: Regulation
 Subject Matter: trade policy;  Europe;  trade;  plant product
 Date Published: nan

 No L 117/74 Official Journal of the European Communities 1 . 5 . 92 COMMISSION REGULATION (EEC) No 1113/92 of 30 April 1992 concerning applications for STM licences for submitted on 24 April 1992 for imports into Portugal in excess of the ceiling set ; whereas measures should be taken to deal with this situation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 2292/91 of 30 July 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal (') sets a target ceiling of 90 000 tonnes of husked rice equivalent to be broken down into equal monthly quantities over the period 1 September 1991 to 31 August 1992 ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 3296/88 (3), the Commission has been notified of applications received on 24 April 1992 for STM licences for imports of rice into Portugal which are well HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences which were submitted on 24 April 1992 and notified to the Commission shall be accepted for the tonnages applied for, adjusted by a coefficient of :  0,397 for paddy rice and husked rice. 2 . The issue of STM licences concerning imports of rice into Portugal for applications received from 24 to 30 April 1992 is hereby suspended. Article 2 This Regulation shall enter into force on 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 209, 31 . 7. 1991 , p . 20. 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (3) OJ No L 293, 27. 10 . 1988, p. 7.